Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/210,010 filed on 12/05/2018. 

Response to Amendments
This is in response to the amendments filed on 03/03/2021. Independent claims 1, 16 and 20 have been amended. Claims 10 and 11 are cancelled. Claims 1-9 and 12-20 are currently pending and have been considered below.

Examiner’s note
35 U.S.C. 101 – Claim Analysis
The Examiner finds that the claim term “processor” of claim 1 is directed towards statutory subject matter.  In particular, the Specification explicitly defines processor is coupled to memory and communication interface in [0033], “Referring to FIG. 1B, client authentication computing platform 110 may include one or more processors 111, memory 112, and communication interface 113. A data bus may interconnect processor 111, memory 112, and communication interface 113.”

Allowable Subject Matter

The following is an examiner's statement of reasons for allowance: 
The closest prior art of record WEBER; JOHN M., Pub. No.: US 2017/0317993 A1 and of ZHAO; Haijun, Pub. No.: US 2016/0239649 A1 individually or in combination do not disclose the invention as filed. 
WEBER discloses a technique of authenticating a user on an authorized device by analyzing the user’s behavioral patterns. An apparatus for user authentication based on tracked activity includes an activity tracker module, a challenge module, and an authentication module. The activity tracker module is configured to electronically track one or more activities of a user. Electronically tracking the one or more activities includes obtaining information about at least one activity from an electronic device of the user. The challenge module is configured to present an authentication challenge to the user via a user interface for the electronic device. ZHAO discloses a technique for calculating a behavioral score of a user and comparing the deviation from saved score threshold. A mobile device user in a mobile device are provided. These techniques include a method that includes collecting behavioral information of the mobile device user during a continuous authentication session, analyzing the behavioral information to determine a score, generating a confidence level value based on the score, and determining that the mobile device user is an authorized user of the mobile device based on the generated confidence level value.
What is missing from the prior art is continuous device authentication of a user based on profile generated by type of activity requests and frequency of activity requests based behavior score of the user collected from the user’s interaction behavior on multiple devices.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491